DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on November 30, 2020 have been entered. Claim 1 has been amended, while claims 3, 5, 9-13, 16, 18-19, 22 have been canceled. Currently, claims 1-2, 4, 6-8, 14-15, 17, 20-21, 23-26 are pending. 

Election/Restrictions
Applicant’s election without traverse of claims 1-10, 16, 18-19 (Group I) in the reply filed on January 10, 2017 was acknowledged. 
Claims 1-2, 4, 6-8, 21-22 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-15, 17, 25-25 and 26, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 20 is directed to the invention(s) of group III drawn to nonhuman animal require all the limitations of an allowable product claim, and claim 20 is NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement invention of group I and groups III as set forth in the Office action mailed on 11/25/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2017.


Priority
It is noted that instant application is a PCT/GB2007/001104 filed on 03/28/2007, which claims priority from a foreign application filed in UK 0606190.7 on 03/28/2006. Upon review of the disclosure of the prior-filed foreign application, ‘190.7 fails to provide support for claims reading on nucleic acid sequence of nucleotides 738 to 5180 of SEQ ID No: 2 in which nucleotide 2595 is amended to be C and/or nucleotides 3234 and 3236 are amended to be T and C respectively; and a sequence with at least 75% sequence identity to said modified sequence. It is noted that applications ‘190.7 don’t explicitly describe the structure of said modified nucleic acid fragment. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support for the limitation as recited for generic claim 16 (ii) and (iii)  of the instant application. Therefore, the effective priority date for claims 7 and 16 is March 28, 2007. 
Claims 1-2, 4, 6-8, 14-15, 17, 21, 23-26 are under consideration.

Withdrawn-Claim Rejections - 35 USC § 112
Claims  1-2, 4, 6-8, 21-22 and 23  were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s amendments to base claim obviates the basis of the rejection. Therefore, previous rejection f claims 1-2, 4, 6-8, 21-22 and 23 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
Withdrawn Double Patenting
Claims 18-19 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No 8871503. Applicants’ cancellation of claims 18-19 renders their rejections moot.
Claims 1-2, 4, 6-8, 21-22 and 23 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No 8871503 and further in view of Yew et al (US patent application 20030220277, dated 11/27/2003). Applicant’s argument that claimed invention in distinct from one recited in ‘503 was found persuasive. Therefore, previous . 

New-Claim Rejections - 35 USC § 112- Necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 17, 24-25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
 An in vitro method of expressing a gene of interest in an isolated host cell, said method comprising transfecting the host cells with a construct comprising a nucleic acid construct comprising a hCEFI promoter operably linked to a sequence for expression, wherein the hCEFI promoter consists of nucleotides 7 to 538 of SEQ ID NO: 1, wherein the hCEFI promoter does not comprise any CpG dinucleotides, and wherein a non-promoter coding sequence of the construct comprises a CpG dinucleotide, wherein the hCEFI promoter directs expression of the sequence for expression for at least 14 days in the host cell, does not reasonably provide enablement for treating any disorder, (ii) administering via any route to express any sequence in a subject for expression intended to treating plurality of disorder of different etiology and pathology, and (iii) treating disorder selected from any genetic disorder, chronic condition, cancer, allergy, autoimmunity, infection and a cancer, wherein the disorder is an airway disorder selected from the group consisting of cystic fibrosis, asthma, emphysema, chronic obstructive pulmonary disorder, acute respiratory distress syndrome (ARDS), bronchitis, pulmonary oedema and lung cancer or expressing a sequence in a subject intended to treat any condition or introducing a construct encoding sequence of interest into a cells without expressing said sequence.  The specification does not enable any person skilled in the art to which it pertains, or 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
The claims are directed to a method of treating any disorder in subject in need thereof (claim 14) subsequently limiting disorder selected from a genetic disorder, chronic condition, cancer, allergy, autoimmunity, infection or a cancer. Claim 25 limits said disorder to an airway disorder, while airway disorder is selected from cystic fibrosis, asthma, emphysema, chronic obstructive pulmonary disorder, acute respiratory distress syndrome (ARDS), bronchitis, pulmonary oedema or lung cancer (claim 26). 
Breadth of the claims:
The claims are broad in scope, encompassing use of construct that would administer via any mean and route; any gene sequence for expression to any site intended to treat genus of disorder of different etiology and pathology including any genetic disorder, chronic condition, allergy, autoimmunity, infection or a cancer. Dependent claims limit the airway disorder is selected from inter alia, targeting and expression of transgenes at therapeutically effective level by administering a composition comprising any nucleic acid that increases the expression of heterologous protein in a tissue or lung delivered via any route.  For purposes to be shown in the state of the prior art, the question of lack of enablement is discussed.
Guidance of the Specification and The Existence of Working Examples:
Applicant’s examples describe results obtained in Examples 2 and 3 showing that the CpG free hCEFI enhancer promoter combination in a fourth generation CpG free plasmid backbone (pGM144) direct sustained and high level expression when complexed with either GL67 or PEI and delivered to the mouse lungs for at least 28 days  (see example 2-4). The specification teaches administering the constructs, (i) pGM144, which uses the hCEFI promoter for expression of luciferase and which has zero CpG dinucleotides in the construct;  (ii) pG2Ubc Lux (pGM105) which uses the human polyubiquitin C promoter for expression and comprises 245 CpG dinucleotides in the construct; (iii)    pG4GZB soLux (pGM142) which uses the human CMV enhancer and promoter and which has zero CpG dinucleotides in the construct; (iv)    pG4mCEFI soLux (pGM141) which employs the mouse CMV enhancer and the human EFIa promoter and has zero CpG dinucleotides in the construct; and (v)    pGl CMV lux (pCILux) which uses the CMV IE promoter and enhancer for expression and comprises 317 dinucleotides in the construct. It is noted that speciation teaches “Unexpectedly, the pGM144 construct employing the hCEFI promoter of the invention was the only construct to give sustained and high level expression with GL67 (Figure 5) and PEI (Figure 6). None of the other constructs gave comparable expression with either GL67 or PEI delivery. The only other construct giving appreciable expression 28 days after delivery was the human polyubiquitin C promoter present in the pG2 UBC Lux construct that gave substantially less expression than the hCEFI promoter (example 2, page 55). The results of Example 2 and 3 demonstrate that of the constructs described only the combination of the hCEFI enhancer/promoter in the context of the CpG free fourth generation plasmid backbone directs sustained high level lung transgene expression. Neither the use of the hCEFI enhancer/promoter in a second generation CpG free plasmid backbone (pGM148) 5 directed negligible lung luciferase expression. Furthermore, pGM144 shows sustained high level lung luciferase expression for at least 56 days after a single administration. 
The art of record only teaches the potential benefit of hCEFI promoter that is free of CpG motifs and CpG free plasmid backbone to provide high expression and has been demonstrated to be superior to an array of promoters. The specification further shows that elimination of CpG sequences found in common plasmid expression vectors abolishes inflammation associated with such sequences and in particular when constructs are administered to the lung. Thus, high level and sustained expression and reduction or elimination of unwanted inflammation can be achieved. However, as such a disclosure in the specification fails to correlates the data obtained in any predictable animal model for any disorder that could be extrapolated to the breadth of the claims directed to treating any disorder comprising the construct that  a hCEFI promoter operably linked to a sequence for expression for at least 14 days, wherein the hCEFI promoter does not comprise any CpG dinucleotides, and wherein a non-promoter sequence of the construct comprises a CpG dinucleotide (includes plasmid backbone or a sequence for expression). The specification explicit states construct employing the CpG free hCEFI promoter of the invention was in CpG free plasmid backbone only give sustained and high level expression. None of the other constructs gave comparable expression with either delivery vehicle.  Further, iIt is not enough to reasonably predict that the gene encoding protein/therapeutic protein can be expressed using any construct/lentiviral or retroviral delivered via any route to any site at reasonable level for appropriate time duration in appropriate tissue for the intended correction of pathological condition in any subject. It is also not apparent how the claimed medicament comprising the construct would be effective in any subject for treating any condition. Artisan could not predict, in the absence of proof to the contrary, that such the medicament would be efficacious in any therapeutic method. The specification fails to provide an enabling disclosure for the claimed invention because the specification fails to provide sufficient guidance as to (1) how an artisan of in vivo is unpredictable and specification fails to provide any guidance as to how the claimed method would have been practiced. 
 State of the Art and Predictability of the Art and Amount of Experimentation Necessary:  
The guidance provided in the specification clearly indicates that the only intended use for this invention is for gene therapy; however, this intended use is not enabled. This is particularly important since prior to instant invention, the state of the art effectively summarized by the references of Kaiser (Science, 317, 2007, 580) and Thomas et al. (Nature Rev.Genet. 4: 346-358; 2003) describes progress and failures in achieving desired effects after gene therapy (see entire article and Kaiser et al, para 580, col. 3, para. 2), suggesting vector targeting in vivo to be unpredictable and inefficient.  In fact, gene delivery and gene therapy at the time of the filing of this application was unpredictable as numerous factors complicated the gene delivery art that is difficult to be overcome by routine experimentation. These include, the fate of DNA vector itself, volume of distribution, rate of clearance in tissue, the in vivo consequences of altered gene expression and protein function, the fraction of vector taken up by the target cell population, the trafficking of the genetic material within cellular organelles, the rate of degradation of the DNA, the level of RNA produced, the amount and stability of the protein produced, and the protein’s compartmentalization within the cell, or its secretory fate, once produced. These factors differ significantly based on the vector used and the protein being produced (Ecke, Goodman & Gilman’s The Pharmacological basis of Therapeutics, 1996, McGraw-Hill, New York, NY. pp 77-101). These observations are further supported by Verma (Annu Rev Biochem. 2005; 74: 711-38) who describes progress made in developing new vectors and also suggest vector targeting in vivo to be unpredictable and inefficient. Verma et al reviews various vectors known in the art for use in gene therapy and problems associated with each implying that at the time of claimed invention resolution to vector targeting had not been achieved in the art (Verma et al., 2005; entire article).  Additionally, given differences in the outcome of expression level in different species, particularly when taken with the lack of guidance in the specification, it would 
The claims are directed to treat disorder selected from the group consisting of a genetic disorder, chronic condition, cancer, allergy, autoimmunity, infection and a cancer, subsequently limiting to any airway disorder that is selected from the group consisting of cystic fibrosis, asthma, emphysema, chronic obstructive pulmonary disorder, acute respiratory distress syndrome (ARDS), bronchitis, pulmonary oedema and lung cancer. The specification fails to teach delivering any gene of interest via any route to treat any disorder including genus of genetic disorder, chronic condition, cancer, allergy, autoimmunity, infection and a cancer. The states of the art summarized by the reference of Gill et al (CMLS, Cell. Mol. Life Sci. 61 (2004) 355–368) discloses “both physical and immunological barriers exist, and these must be tackled. … all these studies are plagued by low levels of gene transfer. From this review, it has emerged that a single vector is highly unlikely to be optimal for all lung gene therapy applications. To improve gene transfer efficiency, the appropriate vector must be selected for transfection of the required cell type. … Improvements in vector design will also reap rewards in the clinic (see page 363, col. 2, last para.). In a post filing art, Davies et al (Proc Am Thorac Soc Vol 7. pp 408–414, 2010) states “ The lung poses significant barriers to gene transfer and certain of these are increased in CF. Both components of the mucociliary clearance system, namely airway secretions and the cell surface, pose significant barriers to exogenous gene transfer. The normal, healthy respiratory epithelium produces a thin layer of mucus that is required for normal ciliary function, but which has been shown to inhibit gene transfer. Patients with CF produce excess mucus of increased viscosity and increased DNA content which is a highly efficient barrier to both viral and nonviral gene transfer vectors (see page 408, col. 2, last para.). It is disclosed that the cells with maximal expression of CFTR have been reported to be within the submucosal glands of the proximal cartilaginous airways. Topical application via nebulization is likely to hit the surface epithelium, but may be less likely to reach submucosal glands. Whether or not gene transfer to these cells will be necessary for clinical effect remains to be determined (see page 409, col. 1, par. 2). Davies et al emphasizes that different levels of expression are required to restore the various functions of CFTR. For example, fewer cells need to be corrected to restore chloride transport than are required for normalization of sodium absorption, and differences have 
The scope of invention as claimed encompasses a delivering the construct via any route the construct of the invention comprising a sequence for expression intended for treating plurality of different disease. It has been difficult to predict the efficacy and outcome of transduced therapeutic gene because several factors govern the expression and/or therapeutic potential of transduced gene in vivo. The transduction of target cells represents the first critical step in any gene based therapy, which not only depends upon the type of target cells but also on the choice and/or characteristics of delivery vectors. In addition, besides the limitations in gene transfer the problem to selectively target cells in vivo is still one of the most difficult obstacles to overcome (as discussed before, supra). For example, upon systemic administration the viral and non-viral particle may bind to many cells they encounter in vivo and therefore would be diluted before reaching their targets. For instance, Gautam et al (Am J Respir Med, 2002;1 (1):35-46; abstract) discloses the use of different vector delivery routes to the lung, such as intravenous injection, intratracheal installation, and aerosol with varying degrees of success. McCluskie teaches that the route of delivery of DNA vaccine influences immune responses in laboratory animals (McCluskie et al (1999) Mol. Med. 5:287-300; Abstract). Specifically, in one study McCluskie et al. observed lack of response to non-injected routes of administration of DNA based vaccines, such as oral routes, sub lingual, inhalation and vaginal wall due to variation in transfection efficiency (Abstract).  The specification fails to provide an enabling disclosure for the claimed invention because the specification fails to provide sufficient guidance as to how an artisan of skill would have practiced the claimed construct intended for using as therapeutics by administering any sequence for expression to any site via any route resulting in beneficial effect. An artisan would have to carry out extensive experimentation to make and use the invention, and such experimentation would have been undue because art of the gene delivery for a medicament comprising a nucleic acid construct was not routine rather it was unpredictable and specification fails to provide any guidance as to how the claimed method would have been practiced.

In view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. The specification and prior art do not teach a method of in vivo delivery of a nucleic acid that increases and expresses a heterologous nucleic acid such that it is expressed for desired duration in the target cells of any subject in need thereof.  An artisan of skill would have required undue experimentation to practice the method as claimed because the art of gene delivery, and in vivo delivery intended for treating a condition was unpredictable at the time of filing of this application as supported by the observations in the art record.	 
Conclusion
Claims 1-2, 4, 6-8, 21-22 and 23 are allowed.
Claims 14-15, 17, 24-25 and 26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632